DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARIE TUESDAY ESSA,
                            Appellant,

                                    v.

                         MICHAEL GURRIERI,
                              Appellee.

                              No. 4D20-2144

                          [February 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Bradley Gerard Harper, Judge; L.T. Case No.
502017DR003560XXXXMB.

   Marie Tuesday Essa, Hartford, CT, pro se.

   Michael Gurrieri, Lake Worth, pro se.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.